Citation Nr: 1734702	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  04-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent prior to January 12, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD prior to January 12, 2010.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Jonathan Bruce, Attorney



ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1980 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied reopening a previously denied claim of entitlement to service connection for PTSD.  A July 2011 Board decision reopened the claim and remanded it for additional development.

An August 2012 rating decision granted service connection for PTSD with an assigned 70 percent disability rating effective September 4, 2002.  The rating decision also granted temporary 100 percent disability ratings based on convalescence from August 1, 2004 to August 31, 2004 and from January 12, 2010 to February 28, 2010.

In November 2013, the Veteran was awarded temporary total disability ratings based on convalescence effective May 23, 2013 to June 30, 2013 and September 9, 2013 to October 31, 2013.

During the pendency of the appeal, a July 2014 rating decision granted a 100 percent disability rating for PTSD effective January 12, 2010.

In June 2017, the Veteran testified pro se at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.



FINDINGS OF FACT

1.  From the effective date of service connection, the Veteran's PTSD more nearly approximates total occupational and social impairment.

2.  As a total (100 percent) rating for PTSD is being awarded for the entire claim period based in part on a finding of total occupational impairment, leaving no part of the claim period where the schedular rating is less than total, the issue of entitlement to a TDIU is rendered moot for the entire claim period.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for PTSD are met.  38 U.S.C.A. 	 §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The question of whether the Veteran is entitled to a TDIU prior to January 12, 2010 is rendered moot by the grant of a total (100 percent) rating for PTSD during the entire claim period, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The Veteran's PTSD is initially rated as 70 percent disabling prior to January 12, 2010, and as 100 percent disabling thereafter.  He has appealed for a higher initial rating, arguing that the 100 percent rating should be granted earlier.  For the reasons discussed below, the claim is granted.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016). 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a) (2016).

Preliminarily, the Board observes that the Veteran is diagnosed with PTSD with secondary major depressive disorder, generalized anxiety disorder and panic disorder with agoraphobia. 

Upon comprehensive review of the evidence, the Board finds that the overall record shows that the severity of the Veteran's psychiatric disability most closely approximates the criteria for a 100 percent disability evaluation for the entire period on appeal.  In this regard, he has been hospitalized with in-patient psychiatric treatment for periods of more than 21 days on four separate occasions, with the earliest hospitalization in August 2004.  The record shows that throughout the appeal, the Veteran has had suicidal ideations, struggled with substance abuse as a means to cope with his psychiatric disability, experienced total social impairment as he had three failed marriages and does not have contact with his child, and experienced total occupational impairment as he has been unable to maintain employment.  VA treatment records as early as June 2003 show that the Veteran experienced panic attacks, suicidal dreams and thoughts; lost 30 pounds in three months; would not sleep for days and isolated himself in his apartment and had occasional manic episodes of spending money.

The Board finds that these symptoms- problems with his marriages, isolating behaviors, and decreased judgment and impulse control (using substances, manic spending)-warrant an initial 100 percent rating for the entire period on appeal.

TDIU

A TDIU may be assigned "where the schedular rating is less than total" and the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

As the Board is granting a 100 percent rating for PTSD for the entire claim period, there remains no time during the claim period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the issue of entitlement to a TDIU at any time during the claim period is now rendered moot.  The question of whether the Veteran is entitled to an award of a TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16. 

The Veteran's contention during the claim period has been that he is unable to work due to his service-connected PTSD, and the 100 percent rating which is being granted throughout the entire claim period specifically contemplates total unemployability (i.e., total occupational impairment) due to PTSD.  

The facts presented in this case are distinguishable from those in Bradley v. Peake, 
22 Vet. App. 280 (2008), because in this case the Veteran is only service-connected for PTSD, now rated at 100 percent during the entire claim period.  Under the facts presented in that case, the Veteran had multiple service-connected disabilities and there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  If the Veteran were to be awarded a TDIU ("total" rating) based on service-connected PTSD rendering him unemployable for any time during the rating period, it would impermissibly result in the same disability being "counted twice" in the assignment of a total rating, as it would be rating the "total occupational impairment" twice.  See generally 38 C.F.R. § 4.14.  In consideration thereof, the Board finds that the issue of entitlement to a TDIU must be dismissed as moot.


ORDER

Entitlement to an initial 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

The appeal, as to the issue of entitlement to a TDIU, is dismissed.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


